9 A.3d 581 (2011)
204 N.J. 317
In the Matter of Kathleen M. DAVIS, an Attorney at Law (Attorney No. XXXXXXXXX).
M-612 September Term 2010, 067388
Supreme Court of New Jersey.
January 6, 2011.

ORDER
This matter having been duly presented to the Court on the application of the Director of the Office of Attorney Ethics, and with the consent of KATHLEEN M. DAVIS of DENVILLE, who was admitted to the bar of this State in 1991, and her counsel, John Musarra, Esquire;
And the Office of Attorney Ethics and KATHLEEN M. DAVIS having agreed that KATHLEEN M. DAVIS lacks the capacity to engage in the practice of law and should be transferred to disability inactive status pursuant to Rule 1:20-12, and good cause appearing;
It is ORDERED that KATHLEEN M. DAVIS is hereby transferred to disability inactive status, effective immediately, and until the further Order of the Court; and it is further
ORDERED that KATHLEEN M. DAVIS is hereby restrained from practicing law during the period that she remains on disability inactive status; and it is further
ORDERED that all funds, if any, presently existing in any New Jersey financial institution in accounts maintained by KATHLEEN M. DAVIS pursuant to Rule 1:21-6 shall be restrained from disbursement and shall be transmitted by the banks that are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that KATHLEEN M. DAVIS comply will Rule 1:20-20 governing incapacitated attorneys.